Affirmed and Memorandum Opinion filed May 3, 2022.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-21-00687-CV


                    IN THE INTEREST OF A.B.M., A CHILD


                     On Appeal from the 313th District Court
                              Harris County, Texas
                      Trial Court Cause No. 2020-00949J-A

                   MEMORANDUM OPINION

      Appellant S.E.M. (“Father”) appeals the trial court’s final decree terminating
his parental rights to his child A.B.M. (“Andy”)1 and appointing Andy’s maternal
grandmother as the child’s sole managing conservator. The trial court terminated
Father’s parental rights on predicate grounds of endangering conduct, constructive
abandonment, and failure to comply with his family service plan. The court also
found that termination was in the child’s best interest. On appeal, Father challenges


      1
          “Andy” is a pseudonym. Pursuant to Texas Rule of Appellate Procedure 9.8, we use
fictitious names to identify the minor and other individuals involved in this case.
the legal and factual sufficiency of the evidence to support the predicate grounds,
the best interest finding, and the appointment of the grandmother as Andy’s
managing conservator. Because we conclude that legally and factually sufficient
evidence supports the trial court’s endangering conduct and best interest findings, as
well as the appointment of the grandmother as Andy’s managing conservator, we
affirm the judgment.

                                    Background

      Andy was born in 2010 in Utah. Andy’s mother (“Mother”) and Father lived
in Utah but were not married. In 2012, Father’s paternity was established through
DNA testing, and in 2013, a Utah judge signed an order recognizing his paternity
and requiring him to pay child support. At some point, Mother moved to Houston
with Andy.

      According to the record, Father lived for a while with Mother, Andy, and
Andy’s maternal grandmother (“Grandmother”) when Andy was approximately
three to five years old. Father left, and Andy remained under Mother’s primary care
until Andy was nine years old. At that time, in 2019, Father took possession of Andy
in Utah at Mother’s request. According to Father, Mother said she could not care
for Andy and asked Father to take him. Andy remained in Father’s care until
February 2020 when Andy returned to live with Mother.

      On April 13, 2020, the Department of Family and Protective Services (the
“Department”) filed suit to protect Andy and his three half-siblings based on
allegations of Mother’s neglectful supervision and physical abuse. The Department
alleged that Mother, in September 2019, was living in Houston motels, engaging in
prostitution, abusing methamphetamines, and leaving Andy’s half-siblings unfed




                                          2
and unbathed.2 The Department further alleged that Mother moved “back and forth”
between Houston and Utah from September 2019 to April 2020. After the court
named the Department temporary managing conservator, Andy and all of his half-
siblings lived with Grandmother beginning in April 2020.

      It was during the Department’s investigation of Mother’s alleged neglectful
supervision of her other children when Andy and Father came to the Department’s
attention in an April 2020 interview. Department caseworker Dejanay Blackwell
testified about her contact with Andy.             Blackwell said that Andy refused to
participate in family therapy with Father. When Blackwell discussed how important
it was for Andy to do so, Andy disclosed that Father whipped, beat, and choked him
while he was in Father’s care. Andy also disclosed to Blackwell that “there was a
gun pointed to his head.” Blackwell testified that Andy wanted nothing to do with
Father because of this abuse. When Blackwell questioned Father, Father “stated that
his preferred method of discipline was whipping and -- and yelling[.]” Blackwell
testified that the Department believed that placing Andy with Father would place
him in danger. Blackwell stated that, when Father is mentioned, Andy “shuts down,”
“balls his fists,” and will not talk anymore. When Father attempted to video chat
during a phone call with Andy, Andy passed the phone back to his caregiver.
Blackwell believed that it would hurt Andy’s emotional well-being to be forced to
have contact with Father and that Andy was afraid to see Father.

      At the time of the children’s removal in April 2020, Father lived in Utah and
claimed to be unaware of Andy’s location. Although the Department sought
termination of Mother’s parental rights as to all the children, proceedings involving
Andy were severed and tried separately after Father answered in April 2021 and


      2
          September 2019 is during the period Father had possession of Andy in Utah.

                                               3
sought to be named Andy’s sole managing conservator or, alternatively, a possessory
conservator.3

       According to Blackwell, Father was provided a family service plan, which
required him to verify his employment, housing, and “to complete a psychosocial”
evaluation; she went over the service plan with Father and he demonstrated that he
understood the plan. Nonetheless, Blackwell was unable to maintain “decent
contact” with Father throughout the case, and Father did not contact her to schedule
virtual visitation with Andy. Among other things, Father did not complete the
psychosocial evaluation required by the plan, even though Blackwell made it clear
that he could complete the evaluation on-line from his residence in Utah.

       Blackwell confirmed that she visited Andy’s placement with Grandmother
and that his physical and emotional needs were met there. She testified that
Grandmother provided excellent care to Andy and his half-siblings. Blackwell
believed that Andy should remain in his current placement because Grandmother
was protective and able to manage his physical and emotional needs. Andy was
adamant that he wanted to stay with Grandmother and his half-siblings. He was
bonded with them.         Although Andy missed some school before coming into
Grandmother’s care, Grandmother helped him catch up. Additionally, Blackwell
acknowledged that Grandmother was willing to facilitate an appropriate relationship
between Andy and Father, so long as Andy was comfortable and willing. However,
according to Blackwell, Grandmother made her aware that Father had not contacted
Grandmother until recently.



       3
         In other proceedings, Mother’s parental rights to Andy’s half-siblings were terminated,
and the court found that Mother knowingly placed the children in conditions or surroundings that
endangered them and that she engaged in conduct that endangered them. Grandmother was
appointed permanent sole managing conservator of Andy’s three half-siblings.

                                               4
      Father testified that Andy was almost eleven years old, and Father had known
Andy’s mother for about twelve years. Father confirmed that before Andy was in
school, Father lived with Andy and Mother at Grandmother’s home for a short time.
From 2019 to 2020, Andy lived with Father in Utah for about eight to ten months,
and Mother did not live with them during that period. Father took Andy in at
Mother’s request.    According to Father, Andy identified Father as his “dad.”
However, Father acknowledged that Andy was a little “standoffish” and “rude”
when Andy first moved in with him. It took Andy “a couple of days to warm up to”
Father.

      Father enrolled Andy in school in Utah. On a typical day, Andy walked to
school, and Father provided Andy with a mobile phone to call him when Andy
arrived at school. When he came home from school, Andy did chores and then
would play basketball. Father and Andy went to the gym and read every day. They
also played games. Father was involved in Andy’s school and was there “a lot with
him.” Father said that he had a great bond with Andy, who is not Father’s only child.
Father is a single parent to a two-year-old daughter as well. While Andy lived with
him, Father was still in a relationship with his daughter’s mother. Andy loved his
half-sister and “was always holding her and playing with her.”

      Father admitted his primary form of discipline was whipping and yelling, but
he denied that he ever pulled a gun on or choked Andy. Father was surprised that
Andy would claim that he had done so. However, he acknowledged that he was told
Andy was afraid of him and that Andy might be afraid of him due to his discipline
methods.

      Andy returned to Mother in February 2020, and Father has not seen Andy
since then. Father denied knowing that Mother engaged in prostitution or used drugs
until “recently.” According to Father, he did not provide support for Andy while

                                         5
Andy was in Mother’s care because he “didn’t know where he was.” He also
acknowledged that he did not provide Grandmother with any support for Andy.
Father understood that he could not visit with Andy because Andy did not want to
see him. He acknowledged that, even though he was not visiting Andy, it would
have been in Andy’s best interest to provide some kind of support. He also claimed
that Andy’s first caseworker did not give him Grandmother’s contact information
and would not respond to his calls and texts.

      According to Father, he was not informed that he had to complete a
psychosocial assessment as part of his parenting plan. Father testified that he
provided information about his employment and residence to the previous
caseworker. Father acknowledged that part of his job as Andy’s father was to “repair
and rebuild” his relationship with Andy. He also testified that, since the Department
became involved in this case, he had grown as a parent and came to understand that
he needed to be patient and understanding with Andy. He stated that whipping Andy
was “not the way to go about things.” Father also stated that he would not force
Andy to see him or stay with him if Andy did not want that. Father understood that
Andy was not interested in leaving his half-siblings or Grandmother.

      Grandmother testified that Andy has been in her care since April 2020.
Grandmother explained that Andy told her he does not want to be around Father and
was “adamant” that Father “put[] his hands on him.” Andy told Grandmother that
Father would beat him when he wet the bed or read something wrong and had choked
him. Grandmother had no reason to believe that Andy was not being truthful about
these incidents.

      According to Grandmother, Andy was initially withdrawn when he came into
her care, but now he is outgoing, plays basketball, plays with other children and his
half-siblings, and helps around the house. Grandmother said that, long-term, she

                                         6
wanted to see Andy go to college. She would like Andy to have a relationship with
Father, but only when Andy is ready to do so. She testified that she would be open
to post-termination access between Father and Andy whenever Andy wanted to see
Father. However, Grandmother noted that Father never offered to provide support
for Andy and never said he would come to Houston to visit Andy. Grandmother
stated that it would not be fair to separate Andy from his half-siblings because she
believed it would hurt his emotional well-being to do so. Grandmother explained
that she planned to adopt Andy and his three half-siblings who were in her care.

        At the conclusion of the trial, the court found clear and convincing evidence
that: (1) Father engaged in conduct or knowingly placed Andy with persons who
engaged in conduct that endangered his physical or emotional well-being; (2) Father
constructively abandoned Andy, who had been in the Department’s temporary
managing conservatorship for not less than six months and (a) the Department made
reasonable efforts to return Andy to Father, (b) Father had not regularly visited or
maintained significant contact with Andy, and (c) Father had demonstrated an
inability to provide Andy with a safe environment; and (3) Father did not comply
with the provisions of a court-ordered service plan.          See Tex. Fam. Code
§ 161.001(b)(1)(E), (N), (O). The court further found that termination of Father’s
rights was in Andy’s best interest and that Grandmother should be appointed Andy’s
sole managing conservator. See id. §§ 161.001(b)(2); 161.207(a). Based on these
findings, the trial court signed a final order terminating Father’s parental rights to
Andy.

                                      Analysis

A.      Standards of Review

        In a proceeding to terminate the parent-child relationship under Texas Family
Code section 161.001, the petitioner must establish by clear and convincing evidence
                                          7
one or more acts or omissions enumerated under subsection (1) of section 161.001(b)
and that termination is in the best interest of the child under subsection (2). See Tex.
Fam. Code § 161.001; In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per curiam); In
re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Involuntary termination of parental rights
is a serious matter implicating fundamental constitutional rights. Holick v. Smith,
685 S.W.2d 18, 20 (Tex. 1985); In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—
Houston [14th Dist.] 2012, no pet.). Although parental rights are of constitutional
magnitude, they are not absolute. See In re A.C., 560 S.W.3d 624, 629 (Tex. 2018);
In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).

       Due to the severity and permanency of terminating the parental relationship,
Texas requires clear and convincing evidence to support such an order. See Tex.
Fam. Code § 161.001; In re J.F.C., 96 S.W.3d 256, 265-66 (Tex. 2002). “Clear and
convincing evidence” means “the measure or degree of proof that will produce in
the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established.” Tex. Fam. Code § 101.007; In re J.F.C., 96 S.W.3d at
264. This heightened burden of proof results in a “correspondingly searching
standard of appellate review.” In re A.C., 560 S.W.3d at 630; see also In re C.M.C.,
273 S.W.3d 862, 873 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

       In reviewing the legal sufficiency of the evidence in a parental termination
case, we must consider all evidence in the light most favorable to the challenged
finding to determine whether a reasonable fact finder could have formed a firm belief
or conviction that its finding was true. See In re J.O.A., 283 S.W.3d 336, 344 (Tex.
2009). We assume that the fact finder resolved disputed facts in favor of its finding
if a reasonable fact finder could do so, and we disregard all evidence that a
reasonable fact finder could have disbelieved. See id.; In re G.M.G., 444 S.W.3d
46, 52 (Tex. App.—Houston [14th Dist.] 2014, no pet.). However, this does not

                                             8
mean that we must disregard all evidence that does not support the finding. In re
D.R.A., 374 S.W.3d at 531. Because of the heightened standard, we also must be
mindful of any undisputed evidence contrary to the finding and consider that
evidence in our analysis. Id.

      In reviewing the factual sufficiency of the evidence under the clear-and-
convincing standard, we consider and weigh disputed evidence contrary to the
finding against all the evidence favoring the finding. In re A.C., 560 S.W.3d at 631;
In re J.O.A., 283 S.W.3d at 345. “If, in light of the entire record, the disputed
evidence that a reasonable factfinder could not have credited in favor of the finding
is so significant that a factfinder could not reasonably have formed a firm belief or
conviction, then the evidence is factually insufficient.” In re J.O.A., 283 S.W.3d at
345 (internal quotation omitted). We give due deference to the fact finder’s findings,
and we cannot substitute our own judgment for that of the fact finder. In re H.R.M.,
209 S.W.3d 105, 108 (Tex. 2006).

B.    Predicate Grounds

      In his first three issues, Father argues the evidence is legally and factually
insufficient to support termination under the predicate grounds on which the court
relied, namely subsections 161.001(b)(1)(E), (N), and (O).

      1. Applicable law

      To affirm a termination judgment on appeal, a court need uphold only one
termination ground—in addition to upholding a challenged best interest finding—
even if the trial court based the termination on more than one ground. In re N.G.,
577 S.W.3d at 232; In re L.M., 572 S.W.3d 823, 832 (Tex. App.—Houston [14th
Dist.] 2019, no pet.). Further, due to the significant collateral consequences of



                                          9
terminating parental rights under section 161.001(b)(1)(D) or (E),4 which address
endangering conduct or exposure of the child to endangering environments,
“[a]llowing section 161.001(b)(1)(D) or (E) findings to go unreviewed on appeal
when the parent has presented the issue to the court thus violates the parent’s due
process and due course of law rights.” In re N.G., 577 S.W.3d at 237. Thus, when,
as here, a parent challenges predicate termination grounds under subsection
161.001(b)(1)(E), we must address them and detail our analysis. See id. We will
address the trial court’s finding of endangerment under subsection (E). If we
conclude that Father’s termination of parental rights is supported under that
subsection, then we need not address whether termination is also supported under
subsections (N) or (O). See id. at 232.

       Termination of parental rights is warranted if the fact finder finds by clear and
convincing evidence, in addition to the best interest finding, that the parent has
“engaged in conduct or knowingly placed the child with persons who engaged in
conduct which endangers the physical or emotional well-being of the child.” Tex.
Fam. Code § 161.001(b)(1)(E). “To endanger” means to expose a child to loss or
injury or to jeopardize a child’s emotional or physical health. See In re M.C., 917
S.W.2d 268, 269 (Tex. 1996). A finding of endangerment under subsection (E)
requires evidence that the endangerment was the result of the parent’s conduct,
including acts, omissions, or failures to act. In re S.R., 452 S.W.3d 351, 361 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied). Termination under subsection (E)


       4
         Section 161.001(b)(1)(M) provides that parental rights may be terminated if clear and
convincing evidence supports a finding that the parent “had his or her parent-child relationship
terminated with respect to another child based on a finding that the parent’s conduct was in
violation of Paragraph (D) or (E) or substantially equivalent provisions of the law of another state.”
Tex. Fam. Code § 161.001(b)(1)(M). Thus, when parental rights have been terminated for
endangerment under either section 161.001(b)(1)(D) or (E), that ground becomes a basis to
terminate that parent’s rights to other children.

                                                 10
must be based on more than a single act or omission; the statute requires a voluntary,
deliberate, and conscious course of conduct by the parent. Id.

      Father contends that “improper discipline” does not rise to the level of
endangerment. Yet “[d]omestic violence, want of self-control, and propensity for
violence may be considered as evidence of endangerment.” In re J.I.T.P., 99 S.W.3d
841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.). “Inappropriate, abusive,
or unlawful conduct by a parent . . . who lives in the child’s home can create an
environment that endangers the physical and emotional well-being of a child[.]” In
re P.N.T., 580 S.W.3d 331, 355 (Tex. App.—Houston [14th Dist.] 2019, pet.
denied). Violence does not have to be directed toward the child or result in a final
conviction. Id. “[I]f the evidence . . . shows a course of conduct which has the effect
of endangering the physical or emotional well-being of the child, a finding under
[section 161.001(b)(1)(E)] is supportable.” Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 534 (Tex. 1987). Without question, direct physical abuse of children
endangers them. In re L.W., No. 01-18-01025-CV, 2019 WL 1523124, at *11 (Tex.
App.—Houston [1st Dist.] Apr. 9, 2019, pet. denied) (mem. op.) (citing In re P.M.B.,
No. 01-17-00621-CV, 2017 WL 6459554, at *8 (Tex. App.—Houston [1st Dist.]
Dec. 19, 2017, pet. denied) (mem. op.)).

      2. Application

      Andy told both Blackwell and Grandmother that Father had beaten and
choked him.5 Blackwell did not provide details regarding Andy’s outcry to her, but

      5
       Father objected that Andy’s statements to Blackwell and Grandmother were hearsay.
However, in a SAPCR proceeding,
      a statement made by a child 12 years of age or younger that describes the alleged
      abuse against the child, without regard to whether the statement is otherwise
      inadmissible as hearsay, is admissible as evidence if, in a hearing conducted outside
      the presence of the jury, the court finds that the time, content, and circumstances of
      the statement provide sufficient indications of the statement’s reliability and:

                                               11
Grandmother testified that Andy told her that Father beat him when he wet the bed
or made errors while reading.             From Grandmother’s testimony, a fact finder
reasonably could have formed a firm belief or conviction that Father “beat” Andy
on more than one occasion. Additionally, Andy told Blackwell that Father pointed
a gun to his head and choked him. Our record does not contain overwhelmingly
detailed accounts of Father’s abuse, but there is nonetheless sufficient evidence to
produce in the mind of the trier of fact a firm belief or conviction that Father, on
more than one occasion, engaged in a voluntary, deliberate, and conscious course of
conduct that exposed Andy to loss or injury or jeopardized the child’s emotional or
physical health. See Tex. Fam. Code § 101.007; In re M.C., 917 S.W.2d at 269.

       Further, Blackwell and Grandmother both testified that Andy was afraid of
Father and wanted nothing to do with him. Blackwell noted that, whenever Father
was mentioned to Andy, Andy would “shut down,” ball his fists, and refuse to talk.
And Grandmother described an instance when Andy refused to participate in a video
chat with Father. Father acknowledged that he whipped and yelled at Andy to
discipline him and that Andy might be afraid of him because of his disciplinary
methods. Although Father denied beating, choking, or pointing a gun at Andy, the
trial court, as fact finder, could have discredited his testimony. Even though Father
claims that his view of physical discipline has changed during the pendency of these
proceedings, “[e]vidence that a person has engaged in abusive conduct in the past
permits an inference that the person will continue violent behavior in the future.”



       (1) the child testifies or is available to testify at the proceeding in court or in any
           other manner provided for by law; or
       (2) the court determines that the use of the statement in lieu of the child’s testimony
           is necessary to protect the welfare of the child.
Tex. Fam. Code § 104.006. Although our record does not reflect that the requisite findings were
made here, Father does not assert in his brief that this evidence should have been excluded.

                                                 12
Jordan v. Dossey, 325 S.W.3d 700, 724 (Tex. App.—Houston [1st Dist.] 2010, pet.
denied).

      Father’s inappropriate and abusive conduct was directed at Andy and created
an environment that endangered Andy’s physical and emotional well-being. In re
P.N.T., 580 S.W.3d at 355; see also In re L.W., 2019 WL 1523124, at *11-12; In re
P.M.B., 2017 WL 6459554, at *8-9. Considered in the light most favorable to the
trial court’s finding, the evidence is legally sufficient to support the trial court’s
determination that termination of Father’s parental rights was justified under Family
Code subsection 161.001(b)(1)(E).        Further, in view of the entire record, we
conclude that the disputed evidence is not so significant as to prevent the trial court
from forming a firm belief or conviction that termination was warranted under this
subsection. Accordingly, we conclude that the evidence is legally and factually
sufficient to support the subsection (E) finding.

      Having concluded that the evidence is legally and factually sufficient to
support the trial court’s finding under subsection (E), we need not review the
sufficiency of the evidence to support the subsections (N) and (O). See In re A.V.,
113 S.W.3d 355, 362 (Tex. 2003). We overrule Father’s first three issues.

C.    Child’s Best Interest

      In Father’s fourth issue, he challenges the legal and factual sufficiency of the
evidence to support the trial court’s best interest finding.

      1. Applicable law

      The best interest inquiry is child-centered and focuses on the child’s well-
being, safety, and development. In re A.C., 560 S.W.3d at 631. The fact finder may
consider several factors to determine the child’s best interest, including: (1) the
desires of the child; (2) the present and future physical and emotional needs of the

                                           13
child; (3) the present and future emotional and physical danger to the child; (4) the
parental abilities of the persons seeking custody; (5) the programs available to assist
those persons seeking custody in promoting the best interest of the child; (6) the
plans for the child by the individuals or agency seeking custody; (7) the stability of
the home or proposed placement; (8) acts or omissions of the parent that may
indicate the existing parent-child relationship is not appropriate; and (9) any excuse
for the parents’ acts or omissions. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex.
1976); see also Tex. Fam. Code § 263.307(b) (listing factors to consider in
evaluating parents’ willingness and ability to provide the child with a safe
environment).

      Courts apply a strong presumption that the best interest of the child is served
by keeping the child with the child’s natural parents, and it is the Department’s
burden to rebut that presumption. In re D.R.A., 374 S.W.3d at 531. Prompt and
permanent placement in a safe environment also is presumed to be in the child’s best
interest. Tex. Fam. Code § 263.307(a). A finding in support of “best interest” does
not require proof of any unique set of factors, nor does it limit proof to any specific
factors. See Holley, 544 S.W.2d at 371-72.

      2. Application

      First, Andy was adamant that he wanted to stay with Grandmother and his
half-siblings and did not want to be around Father. See In re C.M.C., 273 S.W.3d
862, 876 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (child afraid of parent and
“adamant that he d[id] not want to return to live with [his mother] and want[ed] to
remain with his current family”). And Andy has bonded with his half-siblings and
has a good relationship with Grandmother. See In re T.C.C.H., No. 07-11-00179-
CV, 2011 WL 6757409, at *9 (Tex. App.—Amarillo Dec. 22, 2011, no pet.) (mem.
op.) (children’s bond with foster family implies that children’s desires would be

                                          14
fulfilled by adoption by the foster family).        Andy’s caseworker testified that
Grandmother was meeting Andy’s physical and emotional needs and was providing
a safe environment for him. Grandmother testified regarding her plans for Andy’s
future, including her plan to adopt him and his half-siblings and her hope that he
would attend college in the future.

      In contrast, there was no evidence that Father visited Andy during the
pendency of this case. In fact, there was evidence that Andy “shut down” when
Father was mentioned and refused to participate in family therapy with Father, as
well as evidence that Andy refused to participate in a video chat with Father. Thus,
Holley factors 1, 2, and 7 weigh in favor of the trial court’s best interest finding.

      The evidence also showed that Father physically abused Andy, which tends
to support a finding that termination is in the child’s best interest. See In re A.K.,
Nos. 07-17-00353-CV, 07-17-00354-CV, 2018 WL 912703, at *5 (Tex. App.—
Amarillo Feb. 15, 2018, pet. denied) (mem. op.) (children’s exposure to violence in
the home undermines the safety of the home environment and is relevant when
considering best interest). In addition to showing that Andy may be subject to future
physical and emotional danger if Father had custody of him (Holley factor 3) and
that Father’s acts may indicate that his relationship with Andy is not appropriate
(Holley factor 8), abusive conduct is also relevant to Holley factor 4—the parental
abilities of the person seeking custody. See In re C.A., No. 05-18-00645-CV, 2018
WL 5905634, at *14-15 (Tex. App.—Dallas Nov. 12, 2018, no pet.) (mem. op.).
Father’s abuse of Andy certainly indicates a lack of ability to care for Andy’s needs.
Thus, Holley factors 3, 4, and 8 also weigh in favor of the trial court’s finding.

      Additionally, Father did not complete his family services plan. He also did
not provide testimony or evidence on a specific plan for Andy’s future or how he
would repair his relationship with Andy. In contrast, Grandmother testified that she

                                           15
intended to adopt Andy and his half-siblings—she had already been appointed sole
managing conservator of Andy’s three half-siblings. Andy’s caseworker testified
that Grandmother was providing good care for Andy and his half-siblings, and she
was helping Andy improve in school. This evidence is relevant to Holley factor 6
and weighs in favor of the trial court’s best interest finding. Finally, Father provided
no excuse for his acts and omissions with Andy, so Holley factor 9 likewise weighs
in favor of the trial court’s finding.

      Father expressed that he had a good relationship with Andy. However, Father
acknowledges in his brief that “[h]e misses his son but is not ready as of the time of
trial to assume custody.” Further, Andy’s caseworker testified that Father had not
provided proof of income and residence. And Father did not meaningfully visit
Andy, nor did he provide any support for Andy during the pendency of the suit.

      Viewing the evidence in the light most favorable to the judgment for our legal
sufficiency analysis and all the evidence equally for our factual sufficiency analysis,
we conclude that a reasonable fact finder could have formed a firm belief or
conviction that termination of Father’s parental rights was in Andy’s best interest.
See Tex. Fam. Code § 161.001(b)(2).

      We overrule Father’s fourth issue.

D.    Conservatorship

      In his fifth and final issue, Father contends the trial court abused its discretion
by appointing Grandmother Andy’s sole managing conservator.

      1. Applicable law and standard of review

      Texas Family Code section 161.207, entitled “Appointment of Managing
Conservator on Termination,” provides: “If the court terminates the parent-child
relationship with respect to both parents or to the only living parent, the court shall

                                           16
appoint a suitable, competent adult, the Department of Family and Protective
Services, or a licensed child-placing agency as managing conservator of the child.”
Tex. Fam. Code § 161.207(a). Appointment of a nonparent may be considered a
“consequence of the termination.” In re L.G.R., 498 S.W.3d 195, 207 (Tex. App.—
Houston [14th Dist.] 2016, pet. denied).

       We review a trial court’s appointment of a nonparent as sole managing
conservator for abuse of discretion and reverse only if we determine the appointment
is arbitrary or unreasonable. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). Rather
than applying the clear-and-convincing-evidence standard to reviewing the
appointment of a nonparent as a conservator, this determination is reviewed under a
preponderance-of-the-evidence standard. See id.; see also L.G.R., 498 S.W.3d at
207.

       2. Application

       Father suggests that he should have been appointed “at least a possessory
conservator.” He reasons that, when Andy is a teenager, he may want to develop a
relationship with Father or might find that living with Grandmother’s “rules of the
house” could cause Andy to change his mind “about having at least a speaking and
texting relationship with his father, if only to vent.” He posits that having Father as
a conservator would be in Andy’s best interest because it would allow Grandmother
to collect child support.

       Father makes no argument that Grandmother is not “a suitable, competent
adult.” Tex. Fam. Code § 161.207(a). Nor do his arguments undermine the trial
court’s finding that appointing Grandmother as Andy’s sole managing conservator
was in Andy’s best interest.




                                           17
      Having concluded that the evidence is sufficient to support the termination of
Father’s parental rights, we conclude that the trial court had sufficient information
on which to exercise its discretion in appointing Grandmother as Andy’s sole
managing conservator. See In re L.G.R., 498 S.W.3d at 207 (concluding trial court
did not abuse its discretion in conservatorship finding where the evidence was
sufficient to support termination of parental rights).

      We overrule Father’s fifth and final issue.

                                        Conclusion

      We affirm the trial court’s judgment.




                                        /s/    Kevin Jewell
                                               Justice



Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          18